Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8-12, 14, 15, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2013/0166137 A1, hereinafter referred to as Ahn), and further in view of Qu et al. (US 2021/0019535 A1, hereinafter referred to as Qu), and Karlsson (US 2005/0234679 A1, hereinafter referred to as Karlsson).

Regarding claim 1,
Ahn teaches a position estimation method performed by a processor ([0003], describes a method for position estimation of a mobile apparatus; [0061], the controller includes processing units), the method comprising:
estimating a position of a target using sensing data acquired by a first sensor ([0057], the sensor module includes a plurality of sensors for position detection; [0063], the localization unit estimates the position and pose of the robot (i.e. the target) using data collected from the sensors);
calculating an error of the estimated position of the target based on the estimated position, acquired map data, and the captured image data ([0057], the sensors include cameras and IMUs to capture image data and pose/position information of the robot; [0064], local map information is also used for position estimation; [0068], the localization data collected from the sensors is filtered; here the filters are Kalman filters, which reduce error in data (see [0172])); and
correcting the estimated position of the target based on the calculated error of the estimated position ([0071], the localization data is filtered and fused, thus correcting and updating the position/pose information of the robot; here the filtering calculates and reduces the error of the estimated position),
wherein the correcting of the estimated position comprises ([0071], the localization data is filtered and fused, thus correcting and updating the position/pose information of the robot; here the filtering calculates and reduces the error of the estimated position):
determining a final position of the target for the current time by using the processor to apply a filtering, based on the calculated error, to the estimated position ([0021], the system uses filters to calculate and reduce error in position data; [0068], by using the filters, the system can perform continuous and effective position estimation; [0074], Kalman filtering is used; [0071], the localization data is filtered and fused, thus correcting and updating the position/pose information of the robot; here the filtering calculates and reduces the error of the final estimated position), and 
wherein the calculating of the error of the estimated position comprises ([0068], the localization data collected from the sensors is filtered; here the filters are Kalman filters, which inherently deal with error in data): 
identifying a map landmark corresponding to the estimated position of the target from the map data ([0082], nodes (i.e. map landmarks) adjacent to the robot’s estimated position are identified using stored map data);
detecting an image landmark from the image data ([0083], feature points (i.e. image landmarks) are extracted from image information acquired by the camera); and 
calculating the error of the estimated position ([0084], feature point information from the images (i.e. image landmarks) are compared with feature point information from map data (i.e. map landmarks); [0085], by comparing the different image and map landmarks, uncertainty of the pose is calculated; here the uncertainty in the pose is the error associated with the robot location).
([0070]). Ahn also appears to disclose a 2D coordinate system from a 3D coordinate system ([0083], the node coordinate system (i.e. map landmark coordinates) can be created from turning the world origin view system (i.e. 3D) into a topological map (i.e. 2D); Fig. 6, shows a map that is in 2D).
Qu teaches estimating a position of a target for a current time based on a final position of the target determined for a previous time ([0064], the system determines a first pose/position of the subject at a first time point; [0065], the system captures an image at a second time point; [0066], the system determines first features associated with a road from a database at the first pose/position and first time point; [0068], second features associated with the road are extracted from the image captured at the second time point; [0070], the system determines a second pose/position of the subject at the second time point based on comparing the first features with the second features; here, the second position (i.e. current time position of the target) is based on the final position of the subject at a first position (i.e. previous time)); 
identifying a map landmark by converting three-dimensional (3D) coordinates of a landmark included in the map data into two-dimensional (2D) coordinates on an image ([0066], the system retrieves first features (i.e. map landmarks) associated with a road from a database (i.e. map data) according to a position (i.e. estimated position) of the subject; [0095], the 3D coordinates of the road elements (i.e. map landmarks) in the map database (i.e. map data) are projected to 2D coordinates in an image frame, see also [0098]); 
calculating the error of the estimated position based on a difference between the 2D coordinates of the identified map landmark and 2D coordinates of the detected image landmark ([0047], the system compares and aligns the first features (i.e. map landmarks) with the second features (i.e. image landmarks) and determines the position of the subject at a second time point according to a cost function that includes a distance error between the aligned first and second features, thus achieving a high accuracy in the determination of the position of the subject; [0088], a relationship between the 3D coordinates of the road elements from the first features (i.e. map landmarks) and the 2D coordinates of the road elements in an image of the second features (i.e. image landmarks) is generated; here, the image landmarks are 2D coordinates; [0098], the 3D coordinates of the first features (i.e. map landmarks) are projected to 2D coordinates in the image frame; [0095], a distance error is determined between the projection of the 3D coordinates of the first features (i.e. map landmarks) to 2D coordinates and the 2D coordinates of the second features (i.e. image features) that are aligned features; [0071], the second pose of the subject is determined according to a cost function, which includes a distance error between the aligned first and second features; here, error between 2D coordinates of map landmarks and 2D coordinates of image landmarks is calculated to determine the estimated position).
Ahn and Qu are analogous art to the claimed invention since they are from the similar field of determining position error of a target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the position estimation of Ahn with the 2D coordinate comparison of Qu to create a position estimation system that compares the 2D coordinates of map and image landmarks to determine the error of a target’s position. 
(Qu, [0047]).
However, Ahn-Qu do not explicitly teach determining whether to use image data, captured by a second sensor, for the estimated position based on a status of the captured image data; and that calculating an error of the estimated position is dependent on a result of the determining.
	Karlsson teaches determining whether to use image data, captured by a second sensor, for the estimated position based on a status of the captured image data ([0324], the visual sensor can be a camera; [0325], the visual measurement reliability sensor can provide an indication that the visual data provided by the visual sensors has become unreliable (i.e. status of captured image data); [0328], when the module identifies a potentially inaccurate visual measurement, it does not pass the identified visual landmark data onto the SLAM module such that the system effectively ignores the inaccurate camera measurement data); and 
calculating an error of the estimated position is dependent on a result of the determining ([0328], when the module identifies a potentially inaccurate visual measurement, it does not pass the identified visual landmark data onto the SLAM module such that the system effectively ignores the inaccurate camera measurement data; pre-filtering of the data to the SLAM module can advantageously enhance the robustness and accuracy of one or more poses, positions, and orientations estimated by the system; here, error is reduced when it is determined not to use the inaccurate camera data).
Ahn, Qu, and Karlsson are analogous art to the claimed invention since they are from the similar field of determining position error of a target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the position estimation of Ahn-Qu with camera data reliability determination of Karlsson to create a position estimation system that determines 
The motivation for modification would have been to create a position estimation system that determines whether or not to use camera data in a position error estimation based on the status of the camera data in order to enhance the robustness and accuracy of one or more poses, positions, and orientations estimated by the system (Karlsson, [0328]).

Regarding claim 12,
Claim 12 corresponds in scope to claim 1 and is similarly rejected. 

Regarding claim 3,
Ahn-Qu-Karlsson teach the invention described above in claim 1. Ahn-Qu-Karlsson further teach:
the calculating of the error of the estimated position further comprises (Ahn, [0068], the localization data collected from the sensors is filtered; here the filters are Kalman filters, which reduce error in data (see [0172]); [0092], filtering data to reduce error is also applied to the node detection process (i.e. comparing map landmark and image landmark information):
calculating at least one of a position error and a pose error as the error based on a position and a pose of the target (Ahn, [0085], the node detection process (i.e. comparing map landmark and image landmark information) finds the pose, position, and direction of the robot (i.e. target), and determines the error associated with the corresponding pose, position, and direction of the robot; [0092], filtering data to reduce error is applied to the node detection process).

Regarding claim 14,
	Claim 14 corresponds in scope to claim 3 and is similarly rejected.

Regarding claim 4,
Ahn-Qu-Karlsson teach the invention described above in claim 1. Ahn-Qu-Karlsson further teach:
the identifying of the map landmark comprises (Ahn, [0082], nodes (i.e. map landmarks) adjacent to the robot’s estimated position are identified using stored map data):
identifying the map landmark among a plurality of landmarks of the map data to be included in an angle of field of the second sensor configured to capture the image data based on the estimated position and a pose of the target (Ahn, [0057], the sensor module includes a plurality of sensors for position detection including cameras (the second sensor can be a camera); [0082], nodes (i.e. map landmarks) adjacent to the robot’s estimated position are identified using stored map data; [0083], feature points (i.e. image landmarks) are extracted from image information acquired by the camera; [0085], the pose, position, and direction of the robot is estimated from the node data (i.e. map landmarks) and feature points (i.e. image landmarks); here the node data and feature points must exist within a specific angle of field of the camera sensor in order for the information to be compared for a robot position to be estimated).

Regarding claim 15,
	Claim 15 corresponds in scope to claim 4 and is similarly rejected.

Regarding claim 8,
Ahn-Qu-Karlsson teach the invention described above in claim 1. Ahn-Qu-Karlsson further teach:
acquiring an inertial measurement unit (IMU) signal and a global positioning system (GPS) signal indicating an acceleration and an angular velocity of the target as the sensing data (Ahn, [0057], the system includes a plurality of sensors to detect position information of the robot (i.e. target); [0060], the IMU measures velocity, acceleration, directions, angles, and angular velocity of the robot; [0177], any sensor which may perform localization of a mobile apparatus, such as a global positioning device (GPS), may be used).

Regarding claim 19,
Claim 19 corresponds in scope to claim 8 and is similarly rejected.

Regarding claim 9,
Ahn-Qu-Karlsson teach the invention described above in claim 1. Ahn-Qu-Karlsson further teach:
applying of the filtering includes applying non-linear filtering, based on the calculated error, to the estimated position (Ahn, [0021], the system uses filters to calculate and reduce error in position data; [0068], by using the filters, the system can perform continuous and effective position estimation; [0074], Kalman filtering is used; [0071], the localization data is filtered and fused, thus correcting and updating the position/pose information of the robot; here the filtering calculates and reduces the error of the estimated position).

Regarding claim 20,
Claim 20 corresponds in scope to claim 9 and is similarly rejected.

Regarding claim 10,
Ahn-Qu-Karlsson teach the invention described above in claim 9. Ahn-Qu-Karlsson further teach:
the determining of a final position of the target comprises (Ahn, [0068], by using the filters, the system can perform continuous and effective position estimation of the robot (i.e. target)):
(Ahn, [0021], the system uses filters to calculate and reduce error in position data; [0068], by using the filters, the system can perform continuous and effective position estimation; [0074], Kalman filtering is used; [0076], to estimate position, a model (i.e. a dynamic model) based on estimated state variables is used).

Regarding claim 11,
Ahn-Qu-Karlsson teach the invention described above in claim 1. Ahn-Qu-Karlsson further teach:
a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the position estimation method of claim 1 (Ahn, [0061], the controller controls the overall position estimating process and includes the processors; [0065], the storage may be integrated with the controller to perform the position estimation process; [0188], the position estimation process may be recorded in non-transitory computer-readable media including program instructions to implement various operations embodied by a computer).

Regarding claim 21,
Ahn teaches a position estimation method performed by a processor ([0003], describes a method for position estimation of a mobile apparatus; [0061], the controller includes processing units), the method comprising: 
acquiring sensing data from a first sensor ([0057], the sensor module includes a plurality of sensors for position detection including data collection; a plurality of sensors would include a first sensor); 
 ([0063], the localization unit estimates the position and pose of the robot (i.e. the target vehicle) using data collected from the sensors); 
acquiring image data from a second sensor ([0057], the sensors include cameras to capture image data information of the robot; a second sensor of the plurality of sensors can be a camera); 
acquiring map information corresponding to the estimated position of the target vehicle ([0064], local map information is also used for position estimation of the robot (i.e. target vehicle); 
detecting an image landmark from the image data ([0083], feature points (i.e. image landmarks) are extracted from image information acquired by the camera); and
identifying a map landmark from the map information ([0082], nodes (i.e. map landmarks) adjacent to the robot’s estimated position are identified using stored map data);
calculating an error in the estimated position of the target vehicle ([0084], feature point information from the images (i.e. image landmarks) are compared with feature point information from map data (i.e. map landmarks); [0085], by comparing the different image and map landmarks, uncertainty of the pose is calculated; here the uncertainty in the pose is the error associated with the robot location), and
determining a final position of the target vehicle based on the estimated position of the target vehicle, the calculated error, and a dynamic model, by using the processor to apply filtering to the estimated position of the target vehicle, the calculated error, and the dynamic model ([0071], the localization data is filtered and fused, thus correcting and updating the position/pose information of the robot; here the filtering calculates and reduces the error of the estimated position; [0068], by using the filters, the system can perform continuous and effective position estimation; [0074], Kalman filtering is used; [0076], to estimate position, a model (i.e. a dynamic model) based on estimated state variables is used; [0188], a processor executes the whole system process).
([0070]). Ahn also appears to disclose a 2D coordinate system from a 3D coordinate system ([0083], the node coordinate system (i.e. map landmark coordinates) can be created from turning the world origin view system (i.e. 3D) into a topological map (i.e. 2D); Fig. 6, shows a map that is in 2D).
Qu teaches estimating a position of a target for a current time based on a final position of the target determined for a previous time ([0064], the system determines a first pose/position of the subject at a first time point; [0065], the system captures an image at a second time point; [0066], the system determines first features associated with a road from a database at the first pose/position and first time point; [0068], second features associated with the road are extracted from the image captured at the second time point; [0070], the system determines a second pose/position of the subject at the second time point based on comparing the first features with the second features; here, the second position (i.e. current time position of the target) is based on the final position of the subject at a first position (i.e. previous time)); 
identifying a map landmark by converting three-dimensional (3D) coordinates of a landmark included in the map information into two-dimensional (2D) coordinates on an image ([0066], the system retrieves first features (i.e. map landmarks) associated with a road from a database (i.e. map data) according to a position (i.e. estimated position) of the subject; [0095], the 3D coordinates of the road elements (i.e. map landmarks) in the map database (i.e. map data) are projected to 2D coordinates in an image frame, see also [0098]); 
calculating an error in the estimated position based on a coordinate difference between 2D coordinate of the image landmark and the 2D coordinates of the map landmark ([0047], the system compares and aligns the first features (i.e. map landmarks) with the second features (i.e. image landmarks) and determines the position of the subject at a second time point according to a cost function that includes a distance error between the aligned first and second features, thus achieving a high accuracy in the determination of the position of the subject; [0088], a relationship between the 3D coordinates of the road elements from the first features (i.e. map landmarks) and the 2D coordinates of the road elements in an image of the second features (i.e. image landmarks) is generated; here, the image landmarks are 2D coordinates; [0098], the 3D coordinates of the first features (i.e. map landmarks) are projected to 2D coordinates in the image frame; [0095], a distance error is determined between the projection of the 3D coordinates of the first features (i.e. map landmarks) to 2D coordinates and the 2D coordinates of the second features (i.e. image features) that are aligned features; [0071], the second pose of the subject is determined according to a cost function, which includes a distance error between the aligned first and second features; here, error between 2D coordinates of map landmarks and 2D coordinates of image landmarks is calculated to determine the estimated position).
Ahn and Qu are analogous art to the claimed invention since they are from the similar field of determining position error of a target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the position estimation of Ahn with the 2D coordinate comparison of Qu to create a position estimation system that compares the 2D coordinates of map and image landmarks to determine the error of a target’s position. 
(Qu, [0047]).
However, Ahn-Qu do not explicitly teach determining whether to use image data for the estimated position based on a status of the image data.
	Karlsson teaches determining whether to use image data for the estimated position based on a status of the image data ([0324], the visual sensor can be a camera; [0325], the visual measurement reliability sensor can provide an indication that the visual data provided by the visual sensors has become unreliable (i.e. status of captured image data); [0328], when the module identifies a potentially inaccurate visual measurement, it does not pass the identified visual landmark data onto the SLAM module such that the system effectively ignores the inaccurate camera measurement data; pre-filtering of the data to the SLAM module can advantageously enhance the robustness and accuracy of one or more poses, positions, and orientations estimated by the system; here, error is reduced when it is determined not to use the inaccurate camera data).
Ahn, Qu, and Karlsson are analogous art to the claimed invention since they are from the similar field of determining position error of a target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the position estimation of Ahn-Qu with camera data reliability determination of Karlsson to create a position estimation system that determines whether or not to use camera data in a position error estimation based on the status of the camera data. 
The motivation for modification would have been to create a position estimation system that determines whether or not to use camera data in a position error estimation based on the status of the camera data in order to enhance the robustness and accuracy of one or more poses, positions, and orientations estimated by the system (Karlsson, [0328]).
Regarding claim 22,
Ahn-Qu-Karlsson teach the invention described above in claim 21. Ahn-Qu-Karlsson further teach:
the first sensor comprises an inertial sensor module and a global positioning system (GPS) module, and the second sensor comprises an image sensor (Ahn, [0057], the system includes a plurality of sensors including cameras (i.e. image sensors) and an IMU to detect position information of the robot (i.e. target); [0177], any sensor which may perform localization of a mobile apparatus, such as a global positioning device (GPS), may be used; here a first sensor can include the IMU and GPS and a second sensor can include a camera (i.e. image sensor)) .

Regarding claim 23,
Ahn-Qu-Karlsson teach the invention described above in claim 21. Ahn-Qu-Karlsson further teach:
wherein the applying of the filtering includes applying one or more of Kalman filtering and non-linear filtering to the estimated position of the target vehicle, the error of the estimated position, and the dynamic model (Ahn, [0021], the system uses filters to calculate and reduce error in position data; [0068], by using the filters, the system can perform continuous and effective position estimation; [0074], Kalman filtering is used; [0076], to estimate position, a model based on estimated state variables is used).

Claims 6, 7, 17, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2013/0166137 A1, referred to as Ahn), Qu et al. (US 2021/0019535 A1, referred to as Qu), and Karlsson (US 2005/0234679 A1, referred to as Karlsson), and further in view of Levinson et al. (US 9,612,123 B1, hereinafter referred to as Levinson).
Regarding claim 6,
Ahn-Qu-Karlsson teach the invention described above in claim 1. Ahn-Qu-Karlsson further teach:
the calculating of the error of the estimated position comprises (Ahn, [0068], the localization data collected from the sensors is filtered; here the filters are Kalman filters, which inherently deal with error in data):
calculating the error of the estimated position based on the captured image data and the acquired map data (Ahn, [0057], the sensors include cameras and IMUs to capture image data and pose/position information of the robot; [0064], local map information is also used for position estimation; [0068], the localization data collected from the sensors is filtered; here the filters are Kalman filters, which inherently deal with error in data).
However, Ahn-Qu-Karlsson do not explicitly teach additionally calculating the error of the estimated position based on light detection and ranging (LiDAR) data and radio detection and ranging (RADAR) data. However, Ahn-Qu-Karlsson teach the first sensor is configured to sense at least one of light detection and ranging (LiDAR) data and ranging (RADAR) data as additional data (Qu, [0054], the detection unit includes a distance sensor (e.g. a radar, a LIDAR, an infrared sensor) to detect data of the surrounding environment; Karlsson, [0010], location and orientation of the robot can be found using sensors including LiDAR sensors).
Levinson teaches additionally calculating the error of the estimated position based on light detection and ranging (LiDAR) data and radio detection and ranging (RADAR) data (Col. 9, lines 41-48, the localizer uses Lidar data and radar data to determine the position of a vehicle using data fusion; Col. 27, lines 17-19, the fused data is filtered using a Kalman filter to improve the accuracy).
Ahn, Qu, Karlsson, and Levinson are analogous art to the claimed invention since they are from the similar field of position estimation of vehicles/robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the error calculation method of 
The motivation for modification would have been to create a position estimation method that is more accurate given an increased amount of data input to fuse and filter based on map data, camera data, sensor data, IMU information, GPS information, etc., as well as Lidar and radar data.

Regarding claim 17,
Claim 17 corresponds in scope to claim 6 and is similarly rejected.

Regarding claim 7,
Ahn-Qu-Karlsson-Levinson teach the invention described above in claim 6. Ahn-Qu-Karlsson-Levinson further teach:
the calculating of the error of the estimated position further comprises (Ahn, [0068], the localization data collected from the sensors is filtered; here the filters are Kalman filters, which inherently deal with error in data):
calculating the error of the estimated position based on at least two landmarks among the map landmark based on the map data, the image landmark based on the image data (Ahn, [0084], feature point information from the images (i.e. image landmarks) are compared with feature point information from map data (i.e. map landmarks); [0085], by comparing the different image and map landmarks, error associated with the robot location can be determined), a LiDAR landmark based on the LiDAR data, and a RADAR landmark based on the RADAR data (Levinson, Col. 9, lines 41-48, the localizer uses Lidar data and radar data to determine the position of a vehicle using data fusion; Col. 9, line 64 – Col. 10, line 4, Lidar data and radar data is used to identify and locate external objects; these objects would be Lidar landmarks or radar landmarks; Col. 27, lines 17-19, the fused data is filtered using a Kalman filter to improve the accuracy).

Regarding claim 18,
Claim 18 corresponds in scope to claim 7 and is similarly rejected.

Regarding claim 24, 
Ahn-Qu-Karlsson teach the invention described above in claim 21. Ahn-Qu-Karlsson further teach:
the calculating of the error (Ahn, [0068], the localization data collected from the sensors is filtered; here the filters are Kalman filters, which inherently deal with error in data).
However, Ahn-Qu-Karlsson do not teach calculating the error of the estimated position based on light detection and ranging (LiDAR) data and radio detection and ranging (RADAR) data. However, Ahn-Qu-Karlsson teach light detection and ranging (LiDAR) data and ranging (RADAR) data as additional data (Qu, [0054], the detection unit includes a distance sensor (e.g. a radar, a LIDAR, an infrared sensor) to detect data of the surrounding environment; Karlsson, [0010], location and orientation of the robot can be found using sensors including LiDAR sensors).
Levinson teaches calculating the error of the estimated position based on light detection and ranging (LiDAR) data and radio detection and ranging (RADAR) data (Col. 9, lines 41-48, the localizer uses Lidar data and radar data to determine the position of a vehicle using data fusion; Col. 27, lines 17-19, the fused data is filtered using a Kalman filter to improve the accuracy).
Ahn, Qu, Karlsson, and Levinson are analogous art to the claimed invention since they are from the similar field of position estimation of vehicles/robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the error calculation method of 
The motivation for modification would have been to create a position estimation method that is more accurate given an increased amount of data input to fuse and filter based on map data, camera data, sensor data, IMU information, GPS information, etc., as well as Lidar and radar data.

Response to Arguments
Applicant’s further arguments with respect to claims 1, 12, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Thus, claims 1, 3, 4, 6-12, 14, 15, and 17-24 remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664